Citation Nr: 1342457	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  08-06 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law



ATTORNEY FOR THE BOARD

A. Barone, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from June 1967 to June 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Salt Lake City, Utah Department of Veterans Affairs (VA) Regional Office (RO).  In July 2009, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).  

In a decision issued in November 2009, the Board denied the Veteran's claim of entitlement to service connection for bilateral hearing loss.  He appealed that decision to the Court.  In January 2012, the Court issued a mandate that vacated the November 2009 Board decision and remanded the matter on appeal for readjudication consistent with the instructions outlined in its October 2011 memorandum decision.  In September 2012, the Board obtained a new advisory medical opinion from the VHA; the Board obtained addenda to this new VHA medical opinion in February 2013 and September 2013.


FINDING OF FACT

A hearing loss disability of either ear was not manifested in service; sensorineural hearing loss (SNHL) was not manifested to a compensable degree in the Veteran's first postservice year; and the preponderance of the evidence is against a finding that his current bilateral hearing loss disability is related to his service or to any event therein.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  A notification letter sent in February 2007 explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.

Copies of the Veteran's service treatment records (STRs) are associated with his claims file.  The Veteran's pertinent available postservice treatment records have been secured, including his VA medical records.  The Veteran was afforded a VA examination in this matter in September 2007.  The Board sought an advisory medical opinion from the VHA in July 2009.  Although the medical opinions provided in the September 2007 VA examination report and the July 2009 VHA medical advisory opinion have been determined to be inadequate, the Board has subsequently obtained (to comply with the Court's October 2011 memorandum decision) a new VHA advisory medical opinion in September 2012, with addenda obtained in February 2013 and September 2013.  As discussed below, the Board finds that the September 2012 VHA advisory opinion, with the addenda, is adequate for the purposes of this decision in that it addresses the determinative medical questions informed by competent medical expertise, informed by review of the claims-file, and presented with explanation of medical rationale.  The Veteran has submitted evidence and has not identified any additional pertinent evidence that remains outstanding.  Accordingly, the Board finds that VA's duty to assist is met and will address the merits of the claim.

Factual Background

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on Virtual VA, to ensure a total review of the available evidence.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran seeks service connection for bilateral hearing loss, and alleges that such disability either had its onset in service or resulted from his exposure to noise trauma therein.  Notably, the Veteran has already established service connection for tinnitus; his exposure to noise trauma in service is not in dispute.  He has also reported having postservice noise exposure to motorcycles and gunfire (hunting).  The record is silent regarding civilian occupational noise exposure.


The Veteran's DD 214 reflects that his military occupational specialty (MOS) was electrician's mate.

The Veteran's STRs, including his service entrance and separation examinations, are silent for complaints, findings, treatment, or diagnoses relating to hearing loss.  In March 1970, he was seen for wax build-up in his left ear.  On his June 1967 pre-induction examination, it was noted that the Veteran underwent cleft palate surgery before service.

VA audiometric readings prior to June 30, 1966, and service department audiometric readings prior to October 31, 1967, are in American Standards Association (ASA) units that must be converted to the current International Standard Organization (ISO) units for comparison purposes.  Audiometry at the time of the Veteran's June 1967 pre-induction examination revealed that puretone thresholds, in decibels, were (with the converted ISO units in parentheses):

HERTZ

500
1000
2000
3000
4000
RIGHT
0 (15)
-5 (5)
5 (15)
N/A
5 (10)
LEFT
-5 (10)
-5 (5)
15 (25)
N/A
5 (10)

The June 1967 report contains no speech recognition testing data.  

On May 1971 service separation examination, whispered voice hearing was 15/15, bilaterally.  On clinical evaluation the ears were normal.

Postservice private treatment records from the Ear, Nose, and Throat Center of Salt Lake City include a January 1973 initial visit note that reports the Veteran had been having a lot of difficulty with his ears; recently had discharge from the right ear; and had cleft palate repair as an infant.  The diagnosis was otitis externa, bilaterally.  A photocopy of a private audiometry chart (with interpretations of the chart and further, unattached charts, below) shows that in July 1975 the puretone threshold at 4000 hertz (Hz) was 40 decibels; in October 1975 it was 20 decibels; and in January 2006 it was 45 decibels.  Undated comments note a diagnosis of noise- induced sensorineural hearing loss (SNHL).  An August 1975 operative report shows the Veteran underwent a right ear tympanomastoidectomy; the diagnosis then was chronic otitis media and mastoiditis.  A January 2006 record notes the Veteran has had ear infections since infancy.

The Veteran filed a claim of entitlement to service connection for bilateral hearing loss in December 2006.  At that time, he indicated that he recalled the hearing loss beginning in 1971.  As clarified and emphasized in the proceedings at the Court and in the Court's discussion of this case, the Veteran's contentions and testimony indicate that he recalls experiencing symptoms of hearing loss during his military service.

In January 2007, the Veteran submitted photographs of himself in his work environment during service; the photographs suggest work with diesel engines.

On September 2007 VA audiological evaluation, puretone thresholds, in decibels, were:

HERTZ

500
1000
2000
3000
4000
RIGHT
20
30
25
40
45
LEFT
20
20
25
35
50

Speech audiometry revealed speech recognition ability of 94 percent, bilaterally.  The Veteran reported that his military noise exposure was loud diesel engines and evaporators.  He identified sources of postservice noise exposure, including motorcycles and shooting/hunting.  The diagnosis was mild to severe SNHL on the right, and mild to moderately severe SNHL on the left.  After reviewing the Veteran's claims file and STRs, and noting the hearing evaluations at enlistment and separation, as well as the July 1975 audiological evaluation noted above, the examiner opined that "the veteran's bilateral hearing loss is not caused by or a result of his military noise exposure."  [Notably, the examiner commented that the July 1975 audiological evaluation found high frequency hearing loss in the right ear (40 decibels at 4000 Hertz) that is not considered disabling according to VA standards.]
The January 2007 VA examiner stated that this conclusion was based on several observations.  The Veteran reported both military and civilian noise exposure.  When he entered service, audiometry showed that he had normal hearing according to VA standards in both ears.  He then passed a gross measure of hearing one month before he was released from service, although "[t]his did not rule out the presence of a high frequency hearing loss at the time of discharge."  A hearing test in 1975 (four years after service) showed normal hearing according to VA standards in the left ear and high frequency hearing loss in the right ear that was not considered disabling by VA standards.

In July 2009, the Board noted that the opinion by the September 2007 VA examiner was based on an inaccurate factual premise, and requested further medical guidance from the VHA.  Specifically, the Board observed that the September 2007 VA examiner had characterized the July 1975 private audiometry report as not evidencing hearing loss by VA standards in either ear when, under governing regulations, a puretone threshold of 40 decibels at the 4000 Hertz level in the right ear would constitute a hearing loss by VA standards in the right ear.

As a result, in July 2009, the Board secured a medical advisory opinion from a VHA medical expert who reviewed the Veteran's claims file.  The consulting physician opined that it was not likely that the Veteran's "bilateral hearing loss disability currently [was] related to his time in the service where he did receive acoustical trauma."  In reaching this conclusion, he summarized the evidence of record and noted that the July 1975 audiological evaluation showed a 40 decibel hearing loss in the Veteran's right ear, which in 1975, was not considered disabling (considered normal for the speech range).  The consulting physician stated that the first indication of hearing loss was in 1975, four years after service, and emphasized that this was supportive of evidence that the damage to the Veteran's hearing was not because of his military service.  He explained that as time progresses, hearing loss becomes worse with noise exposure, as seen in the normal population of people.  He also explained that hearing loss is associated with presbycusis, the process of aging of the ear.  He stated that the Veteran had a lifetime of right ear infections and subsequent surgery with repair of his ear drum and ear bones, and that this would contribute to his hearing loss, and predated his military service.  He observed, "It is important to note that every person who receives acoustical trauma does not receive disabling hearing loss, and if it does occur, it will occur immediately and not many years later."

In September 2009, the Veteran's agent submitted medical treatise evidence in essence suggesting that noise trauma in youth may exacerbate later-appearing age-related hearing loss.  Included in the medical treatise evidence was a February 2006 medical extract concerning the possibility that age-related hearing loss may be accelerated by remote past noise exposure

In November 2009, the Board evaluated the medical opinions (as described above) and noted that they were both to the effect that the Veteran's bilateral hearing loss was not related to his service.  The Board further found the July 2009 VHA medical expert opinion to be particularly probative and persuasive as the consulting physician "summarized the pertinent evidence and explained the rationale for the opinion, pointing to other etiological factors and noting that hearing loss due to noise trauma tends to appear soon thereafter."

In an October 2011 memorandum decision, the Court found the VA medical examination and VHA medical advisory opinion to be inadequate.  Regarding the September 2007 examination report, the Court noted that the examiner did not provide a rationale for his conclusion that the Veteran's bilateral hearing loss was not related to his service.  Regarding the July 2009 VHA medical advisory opinion, the Court noted that the consulting physician failed to address the whispered voice test limitations raised by the September 2007 VA examiner, as well as the Veteran's complaints of continuous symptomatology.

In July 2012, to comply with the directives of the Court, the Board requested a new medical advisory opinion from a VHA medical expert with review of the claims file and addressing the deficiencies in the prior opinions identified by the Court.  In the resulting September 2012 VHA medical advisory opinion, a new VHA expert concluded: "current hearing loss is not due to military noise exposure."  The consulting physician noted that whispered voice testing was conducted at the time of separation in 1971 and was consistent with normal hearing; the consulting physician expressly acknowledged that "it is admitted that it is not frequency specific and hearing loss cannot be totally ruled out."  The consulting physician noted that the Veteran's private medical records show serial treatment following service for purulent discharge, Eustachian tube dysfunction, middle ear disease and tympanic perforation.  He noted that the Veteran's July 1975 audiometric testing, at the time of acute medical symptoms, showed "a mild drop at 4000 Hz of the right ear" with the left ear normal, and that post-operation audiometric testing in October 1975 "reveals audiometric thresholds of the right ear returning to normal at 500-4000 Hz."  The consulting expert explains that from this data alone it may be concluded that audiometric thresholds "would have to have been normal at time of separation" and that "[a]ny decreased threshold obtained prior to October 28, 1975 would have been due to medical pathology which was remediated at time of surgical intervention."  The consulting expert cites specified medical literature and explains that there is no scientific basis for delayed onset of noise induced hearing loss and, therefore, he concludes that the normal audiometric thresholds shown four years following discharge demonstrate that no subsequently noted loss may be attributed to military noise exposure.

In his October 2012 response to the VHA opinion, the Veteran's attorney alleged that the consulting expert failed to: (1) consider the lay statements by the Veteran that he sensed reduced hearing during service, including at separation, and continuing until the present; (2) acknowledge the limitations of the whispered voice test conducted at separation from service, more specifically, as applied to the 4000 Hertz range [although the September 2012 VHA opinion did comment that the whispered voice test at separation was "not frequency specific" and that hearing loss at that time could not be "totally ruled out"]; (3) adequately account for the apparent downward shift in hearing at the 4000 Hertz range (to a puretone threshold of 20 decibels) remaining in October 1975 even after the August 1975 right ear tympanomastoidectomy; and (4) adequately account for evidence favorable to the Veteran in the form of a February 2006 medical extract (issued after a study cited in the opinion) concerning the possibility that age-related hearing loss may be accelerated by remote past noise exposure.  The Veteran's attorney further contended that a current audiometric examination was needed to properly address the nexus question presented.
In December 2012, the Board sought a clarifying addendum to the VHA expert's opinion; the sought addendum was received in February 2013.  The consulting expert expressed that "[a] new audiometric examination would not produce any information that has bearing on whether the Veteran's current hearing loss is related to his service."  Also, "[t]here is no clinical significance" to right ear decibel shift noted to remain post-operation in October 1975 because audiometry was "still within normal hearing" and because "[a] 10 decibel drop is not considered clinically significant."  Furthermore, the consulting expert explained that the February 2006 medical extract "cannot be considered evidence[] contrary to the 'Institute of Medicine Report', which is still being used as a basis for reference by the VA," citing that the February 2006 medical extract concerned "an inconclusive animal study."  The consulting expert expressed that "my original opinion remains unchanged."

With April 2013 correspondence, the Veteran's attorney submitted a copy of an article from the National Academy of Sciences (NAS) which indicates that a significant threshold shift (STS) of 10 decibels or greater is considered significant enough to place a person in a hearing conservation program to prevent additional hearing damage.  The information submitted indicates that this criterion is applied by the Air Force, Navy/Marine Corps, Army, Coast Guard, Department of Defense, and the Occupational Safety & Health Administration.

In June 2013, the Board sought additional comment from the consulting VHA expert to reconcile this information and the previously expressed opinion that a 10 decibel shift was not considered clinically significant in this case.  In his September 2013 response, the consulting VHA expert reiterated his prior conclusion and explained that "[t]he reference data used by the Department of Veterans Affairs comes from the National Institute for Occupational Safety and Health (NIOSH), which recommends that significant threshold shift is defined as a 15 db shift or more at any one frequency of 500 Hz to 4000 Hz."  The VHA expert stated that "[t]his is the accepted criteria from which I must base my opinion."

In November 2013 written argument, the Veteran's attorney asserted that the VHA expert's opinion was inadequate because of a "failure to respond to the medical research Veteran's counsel has previously added to the claims file," and that "it is clear the examiner relied only on a standard established for private business, while ignoring a more recent and more stringent standard established for the military."

Legal Criteria and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the current disability and the disease or injury incurred or aggravated in service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  A disease may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases (including SNHL as an organic disease of the nervous system) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for organic disease of the nervous system).  38 U.S.C.A. §§ 1112, 1113. 1137; 38 C.F.R. §§ 3.307, 3.309.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when: A layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).
Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court has also held that the regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a hearing disability must show, as is required in any claim of service connection, that a current hearing disability is the result of an injury or disease incurred in service.


It is not in dispute that the Veteran has a bilateral hearing loss disability by VA standards as defined in 38 C.F.R. § 3.385, as such is shown by official audiometry including the September 2007 VA examination report; the evidence shows that the Veteran is currently diagnosed with bilateral SNHL.  While there is no record of specific incidence of noise trauma in service, it may reasonably be conceded that, by virtue of his MOS and uncontested (and supported by photographs he has submitted) allegations that he worked with diesel engines, he likely had some degree of exposure to noise trauma in service.  What remains necessary to establish service connection for his bilateral hearing loss is competent evidence of a nexus between the current hearing loss and his service/noise trauma therein.

Significantly, the Veteran's STRs, including his May 1971 service separation examination report, do not show or mention hearing loss.  The Veteran has testified that he recalls noticing hearing loss symptoms during service; the Court's October 2011 memorandum directs specific attention to the need to address this lay testimony with an adequate discussion of the Board's weighing of the evidence.

While the Veteran is competent to testify that he recalls experiencing some hearing impairment during service, his testimony is contradicted by the fact that his May 1971 service separation examination report shows that his hearing was evaluated by trained medical professionals and found to be clinically normal, "15/15" on whispered voice testing, with no suggestion of any subjective or objective concern.  Even assuming that that the Veteran may recall experiencing some subtle hearing impairment that was not documented or detected on the testing at separation, there is no evidence competently indicating onset of a chronic hearing loss disability during service or within a year following separation.  The Board notes that the Veteran experienced acute pathologies of the ear documented during service (including a March 1970 documentation of prescribed irrigation to address wax build up and irritation) and especially in the years proximately following service (leading to a 1975 surgery that remedied substantial hearing impairment).  The question of whether any recalled in-service subtle hearing impairment symptomatology was attributable to the shown acute ear disabilities or,  rather, represented early manifestations of a chronic hearing loss disability is a complex medical question not capable of resolution by lay perceptions.  The Veteran is not shown to be competent to distinguish symptoms of the acute hearing impairment problems from any alleged manifestations of a chronic hearing loss.

Furthermore, the evidence in this case does not support finding that there was any reasonable possibility of a continuity of lay-perceivable symptomatology of a chronic hearing loss disability from around the time of separation to the time of the claim on appeal.  Once again, the May 1971 separation examination report finding no abnormalities upon examination of the Veteran's ears and hearing strongly suggests that any lay perceivable hearing loss at that time was no more than a very subtle impairment.  As the Veteran's acute ear disabilities are shown to have caused him to experience significantly more substantial hearing impairment in the years following separation, until surgical remedy in 1975, it is not reasonable to expect that the Veteran's lay-perceptions could have continuously appreciated an underlying subtle hearing loss component distinguishable from the symptomatology of his acute ear diseases over those years.  Following surgical intervention, the Veteran's hearing acuity is documented to have been significantly remedied and there is no contention nor competent medical evidence indicating that the ear problems addressed by the surgery in 1975 (with identified pathologies distinct from the currently diagnosed SNHL) were chronic disabilities or related to his current chronic hearing loss.  Thus, the Veteran's lay-sensibilities could not be reasonably expected to detect a continuity of subtle SNHL symptoms when substantial acute hearing impairment issues were manifested over several years following his separation.

Thus, the Board finds that the Veteran's lay testimony indicating that he recalls hearing impairment during service and proximately thereafter does not support the claim of entitlement to service connection for the current chronic bilateral hearing loss diagnosed as SNHL; hearing impairment symptoms during and following service were attributable to acute pathologies that were eventually resolved with surgical treatment.  To the extent that the Veteran may assert that he recalls hearing impairment at that time that was specifically attributable to chronic SNHL, the Board finds that the Veteran is not shown to be medically competent to draw such a complex medical distinction.

The evidence does not support a finding that the currently diagnosed bilateral SNHL was manifested during service or soon thereafter.  Consequently, service connection for bilateral hearing loss on the basis that such disability became manifest in service and persisted, is not warranted.  As there is no competent evidence that compensable hearing loss was manifested in the first postservice year, there is no basis for considering (and applying) the 38 U.S.C.A. § 1112 chronic disease presumption (for SNHL as an organic disease of the nervous system).

Under these circumstances, what is required to establish service connection for the hearing loss disability is that there must be competent evidence that relates the Veteran's current hearing loss disability to his service/noise trauma therein.  There is no competent (medical opinion) evidence in the record that specifically relates the Veteran's current bilateral hearing loss disability to noise trauma in service.  The medical opinions in the record that specifically address this matter, the September 2007 VA examiner's opinion, July 2009 VHA expert's opinion, and September 2012 VHA expert's opinion (as amended in February and September 2013), are to the effect that the Veteran's bilateral hearing loss is unrelated to his service.  The first two opinions (from September 2007 and July 2009) have been determined to be inadequate to constitute evidence weighing probatively against the claim, but the Board observes they do not lend any support to the claim.

The Board finds particularly probative, and persuasive, the September 2012 opinion (with two addenda) by a consulted VHA expert.  That physician summarized the pertinent evidence and explained the rationale for the opinion, explaining that hearing loss due to noise trauma tends to appear soon thereafter.  [In this regard it is also noteworthy that the July 1975 private audiometry suggesting the Veteran had a hearing loss disability was at a time when a nonservice-related etiological factor (otitis) was implicated, and that private audiometry later that year show improved puretone thresholds.]  The physician expressly acknowledged and considered the fact that the whispered voice test at separation was not frequency specific and was not, in and of itself, sufficient to completely rule out hearing loss at that time.  The physician persuasively explained that he concluded that the Veteran could not have had greater noise-induced SNHL at separation than that which was shown in the later October 1975 audiometry (because "there is no scientific basis for delayed onset of noise induced hearing loss"), that the Veteran's hearing was shown to be "normal" after surgery in October 1975, and that the hearing thresholds shown in October 1975 themselves presented no significant shift relative to those shown at the beginning of military service (for the purposes of the SNHL etiology analysis).  The physician explained reasons for rejecting the February 2006 medical extract concerning possible delayed manifestation of noise-induced hearing damage, citing that the article was "inconclusive," pertained to "an animal study," and was less scientifically relevant to this matter than the Institute of Medicine report used as a basis for reference by VA.

With respect to the medical treatise evidence submitted by the Veteran's attorney, the Court has held that a medical article or treatise evidence "can provide important support when combined with an opinion of a medical professional," if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Sacks v. West, 11 Vet. App. 314, 317 (1998).  The medical treatise, [textbook, or article] must provide more than speculative, generic statements not relevant to the appellant's claim but must discuss generic relationships with a degree of certainty for the facts of a specific case.  Wallin v. West, 11 Vet. App. 509, 514 (1998).  Here, the medical treatise evidence submitted by the Veteran's representative was not accompanied by an opinion of a medical expert linking the Veteran's bilateral hearing loss with his service.  The treatise evidence does not address the facts of the Veteran's specific case.  For these reasons, the Board finds that the medical treatise evidence does not contain the degree of specificity necessary to constitute competent evidence of the claimed medical nexus (although it may suggest a need for development of such evidence, which was done).  See Sacks, 11 Vet. App. at 317; see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

The Board has considered the arguments in the April 2013 correspondence from the Veteran's attorney in which the attorney discusses the contents of the Institute of Medicine Report which the September 2012 VHA consulting expert cites to support the conclusion that there is no scientific basis for delayed onset of noise-induced hearing loss.  The Veteran's attorney appears to invite the Board to draw a different conclusion than that drawn by the VHA expert regarding the information presented in the Institute of Medicine Report.  To the extent to which the Veteran's attorney invites the Board to draw its own medical conclusions in this case with reference to the general medical information, the Board may not engage in its own medical analysis and, thus, may not independently reach medical conclusions suggested by the appellant's lay analysis and interpretation of general medical literature.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, such evidence does not significantly support the claim on appeal with any probative weight.  The only probative competent medical opinion addressing the etiological nexus questions in this case adequately discusses the Institute of Medicine Report in its explanation of the conclusion that the Veteran's current chronic hearing loss is unlikely related to his military service.

Regarding the evidence submitted by the Veteran's attorney showing that some organizations have adopted guidelines which recommend action to protect hearing acuity following detection of a 10 decibel increase in a pertinent hearing threshold (a decrease in hearing acuity), this information does not significantly support the Veteran's claim in the context of the competent probative evidence.  The argument of the attorney is, in essence, that because a 10 decibel shift in hearing threshold of a pertinent frequency is significant enough to prompt recommendations for hearing-protection, the 10 decibel puretone threshold shift shown  in the Veteran's right ear at a pertinent frequency supports a finding that his current hearing loss is etiologically linked to a time prior to October 1975 (when the 10 decibel threshold shift was shown to remain even following surgery).  The question of establishing the probability of etiological nexus is a medical question; it is not interchangeable with the question of when hearing protection measures may be advisable in an occupational context.  The etiological nexus medical question must be addressed by competent medical evidence.

Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Robinson v. Shinseki, 312 Fed. Appx. 336 (Fed. Cir. 2009) (non-precedential) (confirming that, in some cases, lay evidence will be competent and credible evidence of etiology).  However, a determination concerning the etiology of a specific complex internal disease (such as SNHL), a determination as to the significance of a specific shift in audiometry data, and a determination as to the magnitude of a puretone threshold shift considered significant in an analysis of etiology, require specialized training and therefore may not be established by lay opinion.

Neither the Veteran nor his attorney are shown to have the training and expertise necessary to be competent to provide a medical opinion interpreting the significance of the details, timing, and circumstances of the shift in the Veteran's audiometry, nor are they shown to be competent to otherwise establish an etiological link between the Veteran's hearing loss and his service.  None of the competent medical evidence of record supports finding an etiological link between the Veteran's current hearing loss and his military service.  The Board finds that the September 2012 VHA expert opinion addressing this matter, with addenda, adequately addresses this crucial medical question and explains (1) the expert's finding that the decibel shift shown was considered non-significant for the purposes of assessing an etiological link, and (2) that the expert considered any threshold shift of less than 15 decibels to be non-significant for the purposes of the etiology analysis because "[t]his is the accepted criteria" in his view.  The Board finds that the question of determining what criteria should be applied in distinguishing significant puretone threshold shifts from non-significant puretone shifts  is itself a medical question requiring medical expertise.  There is no competent medical evidence in this case that contradicts the probative VHA expert opinion presented in September 2012 with addenda in February 2013 and September 2013.

As the evidence does not show a nexus between a current hearing loss and the Veteran's service / exposure to noise trauma therein, the requirements for establishing service connection for the hearing loss are not met.


The Board has considered the Veteran's lay statements concerning the etiology of his bilateral hearing loss.  While he may be competent to testify as to the symptoms he experiences, he is not competent to, by his own opinion, relate the loss of hearing acuity he has observed to his exposure to noise trauma in service.  He is a layperson, and lacks the training/expertise to opine competently on a medical question such as that presented in the instant case, i.e., whether chronic hearing loss first documented many years after exposure to noise trauma may be related to such trauma rather than to intervening etiological factors.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In light of the foregoing, the Board finds that the preponderance of the evidence is against this claim.  Therefore the benefit of the doubt doctrine does not apply.  The appeal must be denied.


ORDER

Service connection for bilateral hearing loss is denied.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


